UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


HELENA FUTERYAN-COHEN,                
               Petitioner-Appellee,
                 v.
U.S. IMMIGRATION & NATURALIZATION                No. 01-6907
SERVICE; WARREN A. LEWIS, Deputy
Director; OFFICER BURKE, DD&P
Unit,
            Respondents-Appellants.
                                      
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                          (CA-01-171-2)

                      Submitted: April 18, 2002

                       Decided: May 15, 2002

      Before WIDENER and WILKINS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Donald E. Keener, John Clifford Cunningham, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C., for Appellants. Helena Futeryan-Cohen, Appellee Pro
Se.
2                      FUTERYAN-COHEN v. INS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   The Immigration and Naturalization Service (INS) appeals the dis-
trict court’s order granting habeas corpus relief pursuant to 28 U.S.C.
§ 2241 (1994) to Petitioner Helena Futeryan-Cohen in the form of a
stay of deportation. A citizen of Israel, Futeryan-Cohen is subject to
a 1995 deportation order.

   The INS contends that the district court lacked subject matter juris-
diction over the § 2241 petition pursuant to 8 U.S.C.A. § 1252(g)
(West 1999). Upon our review, we find that this contention is correct
and that the district court did not have jurisdiction over Futeryan-
Cohen’s habeas petition. Id.; Mapoy v. Carroll, 185 F.3d 224, 228-31
(4th Cir. 1999), cert. denied, 529 U.S. 1018 (2000); see Reno v.
American-Arab Anti-Discrimination Comm., 525 U.S. 471 (1999).

   We accordingly vacate the district court’s order and remand for
further proceedings. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                        VACATED AND REMANDED